Citation Nr: 0335153	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, C.E.M., and G.F.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to October 1970, including service in the 
Republic of Vietnam from August 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-tarumatic stress disorder 
(PTSD).  The veteran appealed that decision, and the case 
initially came before the Board in August 2001.  A Board 
decision of August 2001 determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, and remanded the claim to the RO for 
further development of that claim and adjudication of that 
and other newly raised claims.  

The record shows that a prior rating decision of October 1992 
denied service connection for PTSD because of the absence of 
confirmatory evidence of combat service, of wounds, or of a 
verified stressor, and the veteran appealed that decision.  
That appeal was previously before the Board in September 
1996, at which time the Board determined that the claim for 
service connection for PTSD was well-grounded, and remanded 
that issue to the RO for verification of the veteran's 
claimed inservice stressors through the offices of the 
Environmental Support Group (ESG), now the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  That development was satisfactorily completed 
and the case returned to the Board.  A Board decision of 
November 1999 denied service connection for PTSD, and the 
veteran and his representative were provided copies of that 
document.  That Board decision constitutes the last final 
decision denying that claim prior to the claimant's 
undertaking to reopen his claim for service connection for 
PTSD in February 2002.  

In February 2000, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  The rating decision of April 2000 denied the claim 
for service-connection for PTSD on the grounds that the 
additional evidence submitted failed to establish the 
veteran's exposure to a verified stressor, or to corroborate 
his history of stressful events, and was thus not material to 
that claim.  

A rating decision of March 2003 denied service connection for 
a claimed shell fragment wound, and an RO letter of March 14, 
2003 notified the veteran and his representative of that 
decision and of his right to appeal.  A rating decision of 
August 2003 further denied service connection for concussion, 
for memory loss, for a skin condition, for rectal bleeding, 
and for postoperative residuals of gall bladder removal; and 
determined that new and material evidence had not been 
submitted to reopen claims for residuals of metal in the left 
eye, for hearing loss, for a kidney condition, and for chest 
pain.  An RO letter of September 2, 2003 notified the veteran 
and his representative of those decisions and of his right to 
appeal.  As of the date of this decision, the veteran has not 
filed a Notice of Disagreement as to any of those 
determinations, and they are not in proper appellate status 
before the Board.  The Board finds that the only issue 
currently in appellate status is that of entitlement to 
service connection for post-traumatic stress disorder (PTSD). 


REMAND

The record shows that the claimant has never been diagnosed 
with PTSD by a qualified examiner who had reviewed the 
veteran's claims folder, or his service medical or personnel 
records.  To the contrary, the record shows that all such 
diagnoses appear to be based solely upon allegations of 
stressors related by the claimant with no reference to any 
verified stressor; that his VA psychiatric examination in 
December 1990 included no indication that the examiner 
reviewed the claims folder; and that since 1990, the claimant 
has variously been diagnosed with major depression, chronic; 
PTSD; dysthymic disorder; adjustment disorder with mixed 
emotional features; psychological factors affecting physical 
condition; panic disorder without agoraphobia; alcohol abuse; 
and personality disorder with antisocial and borderline 
features.  The record further shows that a VA psychologist 
(Dr. Dannenburg) who followed the claimant at the VAMC, 
Highland Drive, during the early 1990's expressed the medical 
opinion that her conceptualization of the veteran's problems 
did include possible PTSD, but that she also had a firm 
conviction that other issues predated his military 
experiences, including statements previously made by the 
claimant that his early family life was quite unhappy.  The 
claimant terminated his treatment with that VA psychologist 
in mid-1991.  

In July 1991, the claimant was evaluated in the PCT clinic, 
at which time his MMPI testing was shown to be invalid.  In 
September 1992, the treating VA psychiatrist discussed with 
the claimant the possibility that they could not support a 
service connection claim for a PTSD diagnosis, and much time 
was spent discussing his diagnoses of dysthymic disorder, 
mixed substance abuse, and mixed personality disorder with 
borderline and dependent features.  The claimant expressed 
anger at Dr. Dannenburg for not diagnosing him with PTSD.  

In August 2001, the Board remanded the claim to the RO for 
further development, including verification of his stressor 
stories through the Environmental Support Group (ESG) and, if 
his stressors were verified, for a VA PTSD examination.  
Although the evidence from ESG established that the 
claimant's unit was based in areas which underwent mortar and 
rocket fire, the RO did not consider such to constitute a 
stressor, and did not obtain the required VA PTSD 
examination.  

In view of the foregoing, the Board finds that a VA PTSD 
examination of the claimant by a panel of two VA 
psychiatrists who are qualified to diagnose PTSD and who have 
each reviewed the claims folder is warranted, and is required 
by the provisions of  38 U.S.C.A. § 5103A (2000).  

The claimant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim is remanded to the RO for the following actions:

1.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
whom he has received treatment for any 
claimed psychiatric condition.  With any 
necessary authorization from the 
claimant, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of Dr. 
Lawrence B. Haddad, Ph.D., as well as all 
clinical records pertaining to treatment 
of the claimant at any VA medical 
facility other than the VAMC, Highland 
Drive, since June 2003.  

2.  Upon completion of the above-
requested development, the RO should 
schedule a VA psychiatric examination by 
a panel of two psychiatrists who are 
qualified to diagnose PTSD, and who have 
reviewed the entire claims folder prior 
to their examinations, including all 
stressor statements submitted by the 
claimant.  That examination report should 
include diagnoses of all psychiatric 
conditions found present, and medical 
opinions as to whether it is at least as 
likely as not that such conditions were 
incurred during the claimant's period of 
active service.  If PTSD is diagnosed, 
the examiners should identify the 
inservice stressor which caused such 
PTSD, as well as the evidence relied upon 
to establish the existence of that 
stressor.  All medical opinions provided 
should include a complete rationale.   

3.  The RO should then review the record 
to ensure that all requested development 
has been completed; that the requested VA 
psychiatric examination includes an 
affirmation that the VA examiners 
reviewed the claims folders prior to 
their examinations; and that the 
requested VA psychiatric examination 
includes all findings and medical 
opinions requested.  In any such findings 
or medical opinions are not found to be 
included in that examination report, such 
should be returned to the examining VA 
medical facility for correction prior to 
returning the case to the Board.  

4.  The RO should then readjudicate the 
issue of service connection for PTSD in 
light of the additional evidence 
obtained.

5.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




